eo C262 NJ DBD wa Be | NHN =

NY NN NH N NO = | *§ = 2 OOS OOO SS

 

 

Case 2:18-cv-00906-MJP Document 54-1 Filed 11/07/19 Page 1 of3

Hon. Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ROBERT BELL, in his personal capacity and Civil Action No. 2:18-cv-00906-MJP
as Administrator of the Estate of MATTHEW
BELL, deceased; and LESLIE BELL, in her Que

personal capacity,
ORDER FOR DISMISSAL OF ALL CLAIMS
Plaintiffs, AGAINST DEFENDANTS WITH
PREJUDICE AND WITHOUT COSTS
vs.

KING COUNTY PUBLIC HOSPITAL
DISTRICT #1 d/b/a/ VALLEY MEDICAL
CENTER; ERIN ABOUDARA; BERNIE
DOCHNAHL; LISA BRANDENBURG;
BARBARA DRENNEN; PETER EVANS;
JIM GRIGGS; GARY KOHLWES; MIKE
MILLER; JULIA PATTERSON; VICKI
ORRICO; DONNA RUSSELL; TAMARA
SLEETER; ELIZABETH SCHAUMBERG;
MARK THOMASSEAU; WHITNEY
ALEXANDER; JEFFREY GOON; and JOHN
AND JANE DOES 1-10,

Defendants.

 

 

THIS MATTER was presented to the undersigned Judge or Commissioner of the United
States District Court, Western District of Washington. Based on this Court’s review of the

pleadings on file herein, it is HEREBY ORDERED, ADJUDGED, AND DECREED:

All claims brought by Plaintiff in this action against Defendants are hereby dismissed
with prejudice and without costs to any party, and KING COUNTY PUBLIC HOSPITAL
DISTRICT #1 d/b/a’ VALLEY MEDICAL CENTER; ERIN ABOUDARA; BERNIE

ORDER FOR DISMISSAL OF ALL CLAIMS AGAINST Fo B II a
DEFENDANTS WITH PREJUDICE AND WITHOUT COSTS - 1 g x ad or
1325 Fourth Avenue, Suite 1500.
Seattle WA 9610! «

T: (206) 800-2727

 

 

 
i

eo FS YT DN OH BR | NY

Case 2:18-cv-00906-MJP Document 54-1 Filed 11/07/19 Page 2 of 3

DOCHNAHL; LISA BRANDENBURG; BARBARA DRENNEN; PETER EVANS; JIM
GRIGGS; GARY KOHLWES; MIKE MILLER; JULIA PATTERSON; VICKI ORRICO;
DONNA RUSSELL; TAMARA SLEETER; ELIZABETH SCHAUMBERG; MARK
THOMASSEAU; AND WHITNEY ALEXANDER are hereby dismissed as defendants herein.

 

 

JUDGE/COMMISSIONER
‘ i

DN NO Nm mmm mmm tk
SeRkRRPRBRE BSE RAR RK FER ES

Presented by:
GALANDA BROADMAN, PLLC

 

Gabriel S. Galanda, WSBA #30331
Ryan D. Dreveskracht, WSBA # 42593
Attorneys for Plaintiffs

P.O. Box 15146

Seattle, WA 98115

And by:

FOX BALLARD, PLLC

 

 

 

Heath Fox, WSBA #29506

Amy Spitzer, WSBA #48333
Attorneys for VMC Defendants
1325 Fourth Avenue, Suite 1500
Seattle, Washington 98101

ORDER FOR DISMISSAL OF ALL CLAIMS AGAINST
DEFENDANTS WITH PREJUDICE AND WITHOUT COSTS - 2

FoxBallard

1825 Fourth Avenue, Suite 1500

Seattle WA 9810!
T: (206) 600-2727

 

 

 
eo Se SN DN OH e® |] NYO

nN YY N NH NH NO DY Nm mm mmm mk mkt
yD nO = WB Ne FSF SF © OBO WH HR NH mB BH NY = S&S

 

 

Case 2:18-cv-00906-MJP Document 54-1 Filed 11/07/19 Page 3 of 3

And by:

MULLIN ALLEN & STEINER, PLLC

 

Daniel F. Mullin, WSBA #12768
Attorneys for AEP Defendants
101 Yesler Way Ste 400

Seattle, WA 98104
ORDER FOR DISMISSAL OF ALL CLAIMS AGAINST eo Dl Les
DEFENDANTS WITH PREJUDICE AND WITHOUT COSTS - 3 FOXxBa | rd

T: (206) 800-2727

 

 

 
